NO. 07-07-0401-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 11, 2008

______________________________



RICKY MORRISON, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 137
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2007-417,356; HONORABLE CECIL G. PURYEAR, JUDGE

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

ABATEMENT AND REMAND

Following a plea of not guilty, appellant Ricky Morrison was convicted by jury of aggravated sexual assault and sentenced to fifty years confinement.  Appellant timely filed a notice of appeal challenging his conviction.  The clerk’s record filed on January 9, 2008 contains the Trial Court’s Certification of Defendant’s Right of Appeal.  The form, however, is not signed by appellant as required by Texas Rule of Appellate Procedure 25.2(d).
(footnote: 1)


Consequently, we abate this appeal and remand the cause to the trial court for further proceedings.  On remand, the trial court shall utilize whatever means necessary to secure a Certification of Defendant’s Right of Appeal in compliance with Texas Rule of Appellate Procedure 25.2(d).  Once properly executed, the certification shall be included in a supplemental clerk’s record and filed with this Court on or before February 11, 2008
.

It is so ordered. 



Per Curiam



 

Do not publish.  



FOOTNOTES
1:  Texas Rule of Appellate Procedure 25.2(d) was amended, effective September 1, 2007, to require that a defendant sign the certification and receive a copy.